Hagarty, J. (dissenting).
I dissent. I cannot believe that titles to real property are so precariously held. I am of opinion that the doctrine enunciated in Brokaw v. Duffy (165 N. Y. 391) will not be extended beyond those facts. The objection there was based upon the allegations contained in a petition in lunacy proceedings that defendant’s grantor, Bernard McKenna, was not only insane at the time of the conveyance to Ellen Duffy, but that he was “ wholly under her influence and control.” In the present case it is undisputed that William Taylor, the original grantor, together with two other persons, deeded the premises in question on the 31st day of May, 1906, for an adequate consideration, to one Frank Powers and Thomas J. McCord, and that thereafter Thomas J. McCord conveyed his interest to defendant Charles A. McCord, and thereafter Frank Powers divested his interest in the property to defendant Nassau County Trust Company. Since the conveyance by Taylor in 1906, it appears from the record that he has conveyed a large amount of property in and about Westbury, none of which conveyances has ever been questioned. In so far as the record before us discloses, Frank Powers and Thomas J. McCord were bona fide purchasers. The following is quoted from the opinion written in Brokaw v. Duffy (supra), beginning at the bottom of page 400: “ We are not called upon to determine whether the defendant could convey a marketable title to a bona fide purchaser who had no notice of the alleged insanity of her grantor, but whether she could convey a title which was marketable as to the plaintiff while he possessed the knowledge acquired by his investigation. In determining that question, the inquiry is not whether the defendant’s grantor was or probably was insane, but whether the plaintiff received such notice of the probable invalidity of the defendant’s title as to justify him in rejecting it as unmarketable, because he might be required to defend it upon the ground that her grantor was insane. While it may be that the lunacy proceedings which came to the plaintiff’s knowledge and were admitted in evidence upon the trial were insufficient to establish the invalidity of the defendant’s title, they were at least sufficient notice to the plaintiff to put a reasonably prudent man upon inquiry as to its validity. They constituted notice that the defendant’s title was questioned and in doubt, and that there was existing proof which would justify the conclusion that it was invalid as *266against him. This notice could not be safely disregarded by a purchaser, as it directly involved the validity of the title. Under these circumstances, the defendant was bound to show by proof, which would be satisfactory to a reasonable person, that her title was unimpaired by the alleged defects of which the plaintiff had notice, and when she omitted and neglected to make any explanation the plaintiff was not required to accept the proffered title, but might recover the money paid upon the contract.”
Since the good faith of Taylor’s original grantees is not questioned, they received a marketable title, good and marketable in the hands of their grantees, the defendants in'this action.
I vote to affirm the judgment.
Judgment reversed upon the law and the facts, with costs, and judgment directed for plaintiffs for $4,500, with interest and costs. Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings will be made in accordance herewith. Settle order on notice.